MORRIS, Judge.
Defendant assigns as error the ruling of the trial court that the search of defendant Cooper was incident to a lawful arrest and that the evidence obtained thereby was admissible. Defendant contends that the arrest was made without a warrant and not authorized by the provisions of G.S. 15-41. Therefore the arrest being invalid, defendant argues that the evidence obtained from the search incident to such an arrest was “tainted” and inadmissible.
An arrest without a warrant is illegal unless authorized by statute. State v. Moore, 275 N.C. 141, 166 S.E. 2d 53 (1969); State v. Mobley, 240 N.C. 476, 83 S.E. 2d 100 (1954).
G.S. 15-41 provides:
“When officer may arrest without warrant. — A peace officer may without warrant arrest a person:
(1) When the person to be arrested has committed a felony or misdemeanor in the presence of the officer, or when the officer has reasonable ground to believe that the person to be arrested has committed a felony or misdemeanor in his presence;
(2) When the officer has reasonable ground to believe that the person to be arrested has committed a felony and will evade arrest if not immediately taken into custody.”
The State makes no contention that any felony or misdemeanor was committed in the arresting officers’ presence prior to arrest, but asserts that the officers had reasonable ground to believe that defendant had committed a felony and would evade arrest if not immediately taken into custody. G.S. 15-41(2).
*188Defendant contends that since the breaking or entering statute of North Carolina, G.S. 14-54, has two parts, § (a) defining a felony, and § (b) defining a misdemeanor, the officers at the time of the arrest of defendant could not have a reasonable belief that a felony had been committed. Defendant argues that it might have just as easily been a misdemeanor depending on whether he had or had not the requisite “intent to commit any felony or larceny therein” that would support a felony conviction, and that there was no evidence from which the arresting officers could form such a reasonable belief. We do not agree.
In State v. Harris, 279 N.C. 307, 182 S.E. 2d 364 (1971), the following was stated by Justice Sharp at p. 311:
"Probable cause and ‘reasonable ground to believe’ are substantially equivalent terms. ‘Probable cause for an arrest has been defined to be a reasonable ground of suspicion, supported by circumstances sufficiently strong in themselves to warrant a cautious man in believing the accused to be guilty. ... To establish probable cause the evidence need not amount to proof of guilt, or even prima facie evidence of guilt, but it must be such as would actuate a reasonable man acting in good faith. One does not have probable cause unless he has information of facts which, if submitted to a magistrate, would require the issuance of an arrest warrant.’ (Citation omitted.) ‘The existence of “probable cause,” justifying an arrest without a warrant, is determined by factual and practical considerations of everyday life on which reasonable and prudent men, not legal technicians, act. It is a pragmatic question to be determined in each case in the light of the particular circumstances and the particular offense involved.’ (Citations omitted.)”
The facts found by the trial judge on voir dire were amply supported by competent evidence in the record and are, therefore, conclusive. State v. Gray, 268 N.C. 69, 150 S.E. 2d 1 (1966), cert. denied 386 U.S. 911, 17 L.Ed. 2d 784, 87 S.Ct. 860 (1967). A recapitulation of that evidence reveals that: (1) Defendant Cooper was seen walking on a deserted street, (2) near the shop that had just been broken into, (3) soon after a security officer had observed two men loading clothes in a van parked at the shop’s rear door, (4) a few minutes after one of the two suspects had eluded the security officer in *189the same area, and (5) was placed under arrest by officers who had knowledge, either direct or indirect, that the Stork Shoppe had been broken into.
In our opinion, the officers had reasonable ground in believing that defendant Cooper had just committed the crime of felonious breaking or entering, and that their search (which produced incriminating evidence) was incident to a lawful arrest. The officers could lawfully take from the defendant any property which such person had about him and which is connected with the crime charged or which may be required as evidence thereof. Such evidence if otherwise competent, may be properly introduced at trial by the State. State v. Harris, supra.
Defendant also contends that the trial judge erred in failing until after the trial to make findings of fact and conclusions of law as to his motion to suppress the evidence obtained in the aforementioned search. We can conceive of no prejudice defendant could have possibly suffered as a result of this procedure. The trial judge did rule that the evidence was admissible and to such ruling defendant’s counsel, who had an opportunity and who did cross-examine Patrolman Hamilton on voir dire, duly excepted. Also, the findings of fact and conclusions of law were properly inserted in the record for this Court to consider on appeal. The trial judge, in conducting a voir dire examination in the absence of the jury to determine the admissibility of the disputed evidence, discharged her duty in compliance with the holding of this Court in State v. Wood, 8 N.C. App. 34, 173 S.E. 2d 563 (1970).
In the trial in Superior Court, we find
No error.
Judges Campbell and Parker concur.